



FIRST AMENDMENT
TO
THE IR EXECUTIVE DEFERRED COMPENSATION PLAN II
(As Amended and Restated Effective July 1, 2009)






WHEREAS, Ingersoll-Rand Company (the "Company") maintains the IR Executive
Deferred Compensation Plan II (the "Plan") to provide a select group of
management employees the opportunity to defer receipt of compensation;


WHEREAS, the Compensation Committee of the Board of Directors of the Company has
delegated to the Administration Committee of the Company's nonqualified defined
contribution plans authority to approve non-material amendments to such plans;
and


WHEREAS, the Administration Committee desires to amend the Plan to provide plan
participants with the opportunity to make different elections as to the time and
form of distribution of different elements of compensation otherwise payable in
the same Plan Year, effective for deferral elections made in December 2009 and
thereafter.


NOW, THEREFORE, the Plan is hereby amended effective December 1, 2009, as
follows:


1.    The last sentence of the first paragraph of Section 7.1 of the Plan
(immediately preceding the numbered subparagraphs of Section 7.1) is amended to
read as follows:


"At the time a Participant files an initial Election Form in accordance with
Section 4.1 to defer a specified portion of the Participant's Base Salary or of
any Cash Incentive Compensation Award or Stock Based Award, the Participant may
elect a different optional form of benefit payment, from among the following
options, for each such Deferral Amount:"


2.    Section 6.1 of the Plan is amended by adding the following sentence at the
end thereof:


"In any case where, pursuant to Section 7.1, a Participant has elected an
optional form of benefit payment for the Participant's Base Salary or any Cash
Incentive Compensation Award or Stock Based Award credited to the Participant's
Deferral Account for a Plan Year, a separate subaccount shall be established and
maintained within Deferral Account for that Plan Year for each Deferral Amount
that is subject to a different optional form of benefit payment."


IN WITNESS WHEREOF, the Company has caused this amendment to be executed by its
duly authorized representative this 22nd day of December, 2009.






#342760


--------------------------------------------------------------------------------




2


 
 
 
INGERSOLL-RAND COMPANY
 
 
By:
/s/ Barbara A. Santoro
 
 
Name:
Barbara A. Santoro
 
 
Title:
Vice President & Secretary





